


110 HRES 1263 IH: Directing the Chief Administrative Officer

U.S. House of Representatives
2008-06-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 1263
		IN THE HOUSE OF REPRESENTATIVES
		
			June 11, 2008
			Mr. Wolf submitted
			 the following resolution;
		
		
			June 11, 2008
			By motion of the House, referred to the Committee on the
			 House Administration
		
		RESOLUTION
		Directing the Chief Administrative Officer
		  and the Sergeant at Arms of the House of Representatives to take timely action
		  to ensure that all Members, committees, and offices of the House are alerted of
		  the dangers of electronic attacks on the computers and information systems used
		  in carrying out their official duties and are fully briefed on how to protect
		  themselves, their official records, and their communications from electronic
		  security breaches.
	
	
		Whereas beginning in August 2006, several of the computers
			 used by Congressman Frank R. Wolf, a Representative from the Commonwealth of
			 Virginia, in carrying out his official and representational duties were
			 compromised by an outside source;
		Whereas the Chief Administrative Officer of the House of
			 Representatives, acting through House Information Resources (HIR), alerted
			 Congressman Wolf to this incident and cleaned and returned the compromised
			 computers to the Congressman’s office;
		Whereas since this attack, it has been discovered that
			 computers in the offices of other Members, as well as in the office of at least
			 one committee of the House, have been similarly compromised;
		Whereas in subsequent meetings with HIR and officials from
			 the Federal Bureau of Investigation, the outside source responsible for these
			 incidents was revealed to be located in the People’s Republic of China;
		Whereas according to HIR, when Members use Blackberry
			 devices or cell phones while traveling overseas, especially in nations in which
			 access to information is tightly controlled by the government, they are at risk
			 of having their conversations or other personal information recorded or
			 collected without authorization;
		Whereas HIR, the FBI, and the House Security Office
			 briefed the affected offices on the security breaches that have occurred, and
			 have done a good job in attempting to protect other offices of the House from
			 similar threats; and
		Whereas it is nevertheless not clear that all Members,
			 committees, and other offices of the House are aware of the existing threats
			 against the security and confidentiality of the electronic records of their
			 offices or their overseas electronic communications, nor is it clear that
			 Members and other House personnel have been fully briefed on how to protect
			 themselves, their official records, and their communications from electronic
			 security breaches: Now, therefore, be it
		
	
		That the Chief Administrative Officer and
			 the Sergeant at Arms of the House of Representatives, in consultation with the
			 Director of the Federal Bureau of Investigation, should take timely action to
			 ensure that all Members, committees, and offices of the House are alerted of
			 the dangers of electronic attacks on the computers and information systems used
			 in carrying out their official duties and are fully briefed on how to protect
			 themselves, their official records, and their communications from electronic
			 security breaches.
		
